JOHNSTONE, Justice
(dissenting).
I respectfully dissent from the denial of Ballard’s petition for a writ of certiorari. The issue is whether Department of Public Safety (“DPS”) records, certified only by an officer of that department, are admissible as evidence of prior convictions in a felony DUI trial.
They should not be. They are not records of convictions. Instead, they are only records of reports of convictions. The records of the convictions themselves are the court records. These DPS records are not within the ambit of the hearsay exception provided by Rule 803(8), Ala.R.Evid., for no one at DPS has “observed” these convictions: the DPS personnel have, at best, only received reports of the convictions. These DPS records of reports of convictions are too unreliable to be allowed as evidence in a criminal trial.